IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM N. TAYLOR, JR., M.D., NOT FINAL UNTIL TIME EXPIRES TO
                              FILE MOTION FOR REHEARING AND
    Petitioner,               DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5443

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 10, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

William N. Taylor, Jr., M.D., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.